

 
Exhibit 10.9
 


 
DYNEX CAPITAL, INC.
 
PERFORMANCE BONUS FOR
 
RETURN ON ADJUSTED EQUITY
 


 
Thomas Akin, Chief Executive Officer, Byron Boston, Chief Investment Officer,
and Stephen Benedetti, Chief Financial Officer and Chief Operating Officer,
(collectively, the “Participants”) will be eligible for an annual performance
bonus based on the annual return on adjusted equity of the Company (the “ROAE
Bonus”).  Management, at its option, may also elect to compensate certain other
members of senior management of the Company in accordance with the terms of this
ROAE Bonus.  The ROAE Bonus will be calculated on a calendar year basis.
 
Determination of the Bonus Amount
 
The ROAE Bonus amount earned for a calendar year will be determined individually
for each of the Participants, and subject to an increase of up to 5% to the
extent the ROAE Participant elects to receive payment of the ROAE Bonus amount
in common stock of the Company (“Common Stock”), will be equal to the product of
100% of the Participant’s actual base salary paid for the relevant calendar year
times the sum of (x) the product of 50% times the Reference Rate as calculated
below and (y) the product of 50% times the percentage determined by the
Compensation Committee of the Board of Directors earned by the Participant
relative to certain qualitative objectives set for the Participant by the
Compensation Committee.
 
The maximum ROAE Bonus amount earned for a calendar year will be 100% of the
Participant’s actual base salary paid for the relevant calendar year; provided
that if an ROAE Participant elects to receive payment of some or all of the ROAE
Bonus amount in Common Stock, the portion of the ROAE Bonus amount paid in
Common Stock will be increased by 5%.
 
Determination of Reference Rate
 
 
The Reference Rate for a calendar year will be determined based on the Company’s
Return on Average Equity (“ROAE”) for the calendar year.  ROAE will be
determined as the Company’s net income for the calendar year, determined in
accordance with generally accepted accounting principles, adjusted for any
non-recurring extraordinary items as determined by the Compensation Committee in
its sole discretion, and further adjusted by increasing net income by the
Company’s bonus expense for the calendar year, then divided by average common
shareholder equity excluding unrealized gains and losses, and then adjusted for
any equity capital that is raised until such time the capital is deployed.
 

 
 

--------------------------------------------------------------------------------

 

 
The ROAE will then be annualized for purposes of determining the Reference Rate
below.
 

     
Reference Rate
 
ROAE less than 6%
   
- %
 
ROAE 6% or greater and less than 8%
   
25%
 
ROAE 8% or greater and less than 10%
   
50%
 
ROAE 10% or greater and less than 12%
   
75%
 
ROAE 12% or greater
   
100%
 



 
Determination of Qualitative Objectives
 
Each Participant’s qualitative objectives for a calendar year will be set by the
Compensation Committee during the first ninety days of the year, and will
include achievement of certain qualitative corporate goals during the year as
well as individual goals; provided that qualitative objectives for calendar year
2009 will be set by the Compensation Committee during the first 180 days of the
year.
 
Payment of the Bonus Amount
 
Amounts due to the Participants for the ROAE Bonus for any year will be paid
concurrently with the filing of the Company’s Annual Report on Form 10-K for
that year or March 15 of the year following the performance period, whichever is
earlier (the “Payment Date”).  In no event will the Payment Date be later than
March 15.
 
Amounts due to the Participants for the ROAE Bonus for any year will be paid, at
the election of the Participant, in cash, in Common Stock, or in a combination
of cash and Common Stock.  To the extent the Participant chooses to receive
payment of all or a portion of the ROAE Bonus amount in Common Stock, the amount
paid in Common Stock will be increased by 5%.
 
Any Common Stock granted as payment of all or any portion of the ROAE Bonus
amount due to a Participant will be granted under and pursuant to the terms of
the Company’s 2009 Stock and Incentive Plan (the “2009 Plan”).  Such Common
Stock will be determined using the Fair Market Value (as defined in the 2009
Plan) of the Common Stock on the Payment Date.






Approved by the Compensation Committee of the Board on March 26, 2009.
Approved by the Board of Directors on March 30, 2009.
Amendment approved by the Compensation Committee and the Board of Directors on
October 8, 2009.


